                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                      FLORENCE DIVISION

THEODORE M. COX,                )                       Civil Action No. 4:19-cv-2717-TER
                                Plaintiff,
                                )
                                )
vs.                             )
                                )                                       ORDER
ANDREW M. SAUL,                 )
COMMISSIONER OF THE             )
SOCIAL SECURITY ADMINISTRATION, )
                     Defendant. )

        On June 14, 2021, Plaintiff filed a motion for attorney’s fees of $12,727.93 and $400.00 in costs

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, on the basis that he was the

prevailing party and that the position taken by the Commissioner, in this action was not substantially

justified. (ECF No. 37). On June 28, 2021, the Commissioner responded stating that the parties had

stipulated that Plaintiff should be awarded attorney’s fees in the amount of $10,600 and $400.00 in

costs pursuant to the EAJA. (ECF No. 39).1

        Under the EAJA, a court shall award attorney’s fees to a prevailing party2 in certain civil actions

against the United States unless it finds that the government’s position was substantially justified or that

special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The district courts have

discretion to determine a reasonable fee award and whether that award should be made in excess of the

statutory cap. Pierce v. Underwood, 487 U.S. 552 (1988); May v. Sullivan, 936 F.2d 176, 177 (4th Cir.

1991). The district courts also have broad discretion to set the attorney fee amount. In determining the

fee award, “[e]xorbitant, unfounded, or procedurally defective fee applications ... are matters that the


         1
        As the parties have entered into a stipulation for an award of attorney’s fees pursuant to
 EAJA, Plaintiff’s motion for attorney fees (ECF No. 37) is moot.
         2
         A party who wins a remand pursuant to sentence four of the Social Security Act, 42
 U.S.C. § 405(g), is a prevailing party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292,
 300–302 (1993). The remand in this case was made pursuant to sentence four.
district court can recognize and discount.” Hyatt v. North Carolina Dep’t of Human Res., 315 F.3d 239,

254 (4th Cir. 2002) (citing Comm’r v. Jean, 496 U.S. 154, 163 (1990)). Additionally, the court should

not only consider the “position taken by the United States in the civil action,” but also the “action or

failure to act by the agency upon which the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as

amended by P.L. 99-80, § 2(c)(2)(B).

       As stated above, the parties have stipulated to an award of attorney’s fees in the amount of fees

in the amount of $10,600 and $400.00 in costs. Despite the stipulation, the court is obligated under the

EAJA to determine if the fee is proper. See Design & Prod., Inc. v. United States, 21 Cl. Ct. 145, 152

(1990) (holding that under the EAJA, “it is the court’s responsibility to independently assess the

appropriateness and measure of attorney’s fees to be awarded in a particular case, whether or not an

amount is offered as representing the agreement of the parties in the form of a proposed stipulation.”).

Applying the above standard to the facts of this case, the court concludes that the Commissioner’s

position was not substantially justified. Furthermore, after a thorough review of the record, the court

finds that the stipulated fee request is appropriate. Accordingly, the court approves the stipulation for

attorney’s fees(ECF No. 37) and orders that the Plaintiff be awarded fees in the amount of $10,600 and

$400.00 in costs.3

       IT IS SO ORDERED.

                                                       s/Thomas E. Rogers, III
June 29, 2021                                          Thomas E. Rogers, III
Florence, South Carolina                               United States Magistrate Judge



         3
            The court notes that the fees must be paid to Plaintiff. See Astrue v. Ratliff, 560 U.S. 586
 (2010) (holding that the plain text of the EAJA requires that attorney’s fees be awarded to the
 litigant, thus subjecting the EAJA fees to offset of any pre-existing federal debts); see also
 Stephens v. Astrue, 565 F.3d 131, 139 (4th Cir. 2009) (holding the same).

                                                   2
